Citation Nr: 1442243	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-36 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatica (hereinafter, "low back disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied a rating in excess of 20 percent for the service-connected low back disorder.  A subsequent September 2011 rating decision assigned an increased rating of 40 percent for the low back disorder, effective February 12, 2007 (date of claim).  Nevertheless, this claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993), and the Board has construed the claim on the title page to reflect this development.

In September 2010, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is of record.

As an additional matter, the Board notes that the January 2011 remand also included the issue of entitlement to service connection for a left knee disorder.  However, service connection was established for this disability by the September 2011 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 



FINDING OF FACT

The most probative evidence of record shows that the Veteran's service-connected low back disorder is not manifested by ankylosis, associated neurologic impairment that warrants a separate compensable rating, and/or causes incapacitating episodes as defined by VA regulations having a total duration of at least 6 weeks during any 12 month period during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's service-connected low back disorder are not met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2007, which is clearly prior to the July 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via July 2008 and January 2011 letters, followed by readjudication of the appeal by the August 2011 supplemental statement of the case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim to include the information and evidence used by VA to determine disability rating(s), what information and evidence he must submit, what information and evidence will be obtained by VA, the rating criteria, and the effective date criteria.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various records, including his service treatment records and all available and identified post-service treatment records, including his post-2007 treatment records from the Bay Pines, Tampa, New Port Richey, and Pasco VA Medical Centers, were obtained and considered in conjunction with this case in substantial compliance with the Board's remand directions.   See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Further, the Veteran has had the opportunity to present evidence and argument in support of his low back claim, to include at the September 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding evidence which shows symptoms of his low back disorder that are not reflected by the evidence already of record.  

Moreover, the Veteran was accorded VA medical examinations in June 2007, July 2009, and March 2011 which the Board finds are adequate to adjudicate the claim and as to the post-remand VA examination substantially complies with the remand instructions.  The Board has reached this conclusion because after a review of the record on appeal and/or an examination of the Veteran the examiners provided opinions as to the severity of his disability that allows the Board to rate it under all applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinions); Stegall, supra; Dyment, supra.

With respect to the aforementioned September 2010 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ accurately noted the nature of the low back claim and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Legal Criteria and Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Initially, the Board acknowledges that the Veteran has reported his service-connected low back disorder has been manifested by pain throughout the pendency of this case.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable in this case.  Accordingly, the Board will look to see if there is or would be functional impairment due to pain so as to warrant a rating(s) in excess of the 40 percent evaluation currently in effect.  Further, it is noted, as detailed below, that in an effort to simulate impairment during flare-ups that repetitive motion testing was conducted on his back during VA medical examinations.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board finds that even though the Veteran has limited motion of the thoracolumbar spine, to include due to pain, the record does not reflect he has ever been diagnosed with ankylosis of the spine.  Moreover, the June 2007 VA examiner stated the spine was not ankylosed.  Similarly, the July 2009 and March 2011 VA examiners found there was no thoracolumbar spine ankylosis.  None of the other evidence of record, to include the medical treatment records, shows a finding of ankyloses.  In fact, while restricted the Veteran nonetheless had range of motion of his thoracolumbar spine at each of his VA examinations.  Specifically, even after repetitive testing the June 2007 VA examination showed forward flexion to 90 degrees; extension to 20 degrees, and bilateral lateral rotation as well as lateral flexion to 40 degrees; at the July 2009 VA examination forward flexion was to 90 degrees; extension, as well as bilateral lateral rotation and lateral flexion, were all to 30 degrees; and at the March 2011 VA examination forward flexion was to 60 degrees, extension, as well as bilateral lateral rotation and lateral flexion, were all to 30 degrees.  Furthermore, in the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In view of the foregoing, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 40 percent for his service-connected low back disorder under the General Rating Formula for Diseases and Injuries of the Spine.

The Board acknowledges the VA has recognized sciatica as part of the service-connected low back disorder.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate Diagnostic Codes.  However, in this case, it does not appear the Veteran would warrant a separate compensable rating for his sciatica.  

In this regard, a minimum compensable rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (Diagnostic Code 8520, 8620, 8720) (2013).  Although there are complaints of pain, it does not appear to have resulted in any incomplete paralysis.  No sensory deficits were noted on the June 2007 VA examination; motor evaluation was 5/5 for bilateral lower extremities; and deep tendon reflexes 2/4 on bilateral lower extremities.  Similarly, the July 2009 VA examination found that motor evaluation of knee flexion (sciatic nerve) was 5/5 bilaterally and sensory evaluation was 2/2 for the lower extremities.  An associated neurologic evaluation stated, in regard to the complaints of intermittent right sciatica, that there was no nerve dysfunction.  Sensory and motor evaluations of the lower extremities were also normal on the March 2011 VA examination.  Moreover, all of these examinations stated he had no numbness or weakness due to the service-connected low back disorder; and the July 2009 and March 2011 examinations also found no paresthesias.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.

In view of the foregoing, the Board finds that the Veteran's associated sciatica does not meet or nearly approximate the criteria of mild incomplete paralysis of the lower extremity.  As such, a separate compensable rating is not warranted under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.31 (In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  No other associated neurologic impairment is demonstrated by the evidence of record, to include bowel or bladder impairment.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

In this case, the record does not reflect the Veteran has had incapacitating episodes as defined by VA regulations which have a total duration of at least 6 weeks during any 12 month period during the pendency of the appeal.  The June 2007 VA examination actually found the Veteran to have no history of incapacitating episodes.  The June 2009 VA examination noted that the Veteran had had 3 incapacitating episodes during the past 12 months, but did not specify the duration of these episodes.  The more recent March 2011 VA examination explicitly found his incapacitating episodes with total days incapacitated being at least 4 weeks but less than 6 weeks; which is consistent with the current 40 percent evaluation.  None of the other evidence of record, to include the treatment records, reflects he experiences periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician to the extent necessary for a rating in excess of 40 percent.  See Colvin.  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 40 percent; i.e., the preponderance of the evidence is against the claim.  

The Board in making all of the above determinations considered the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra; as well as his complaints of pain the relevant regulatory provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, a thorough review of the record does not indicate any distinctive period(s) where the severity of the Veteran's service-connected low back disorder met or nearly approximated the criteria for higher rating(s) even when taking into account his complaints of pain.  Therefore, the Board finds that staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the impairment attributable to the Veteran's service-connected low back disorder.  The record reflects this disability is productive of pain and functional impairment to include restrictions on prolonged sitting and walking, as well as the use of a back brace.  However, as noted above, the evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Moreover, even if complaints of pain were not explicitly referenced in the schedular criteria for evaluating disabilities of the spine, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 mandate VA take such complaints into account when assigning the schedular rating.  Thus, to use such complaints in providing an extraschedular rating would be a violation against the prohibition against pyramiding.  Further, the impairment described by the Veteran appears consistent with what one would expect from such a disability; i.e., he has not identified any exceptional or unusual impairment.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected low back disorder and referral for consideration of extraschedular rating is not warranted even when taking into account the adverse symptomatology caused by his other service-connected disabilities as required by Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) (holding that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities).  

Lastly, the Board notes that notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record indicates the Veteran has been employed in the real estate field throughout the pendency of this case.  Granted, the July 2009 VA examination noted he had been unemployed for less than a year, but attributed it to the condition of the real estate market at that time and not his low back disorder.  Further, the more recent March 2011 VA examination indicated he was once again working in the real estate field and had no lost any time from work in the last 12 months because of his low back disability.  Likewise, the Board notes that the Veteran has not otherwise contended he is unemployable due to his service-connected low back disorder.  Consequently, the Board finds that no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 40 percent for service-connected low back disorder is denied at all times during the pendency of the appeal.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


